DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3,
	The term "normally" in claim 3 is used as a relative term which renders the claim indefinite.  The term "normally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner will interpret the claim as the switch being “turned on”.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20100064434 issued to Amsler.

Regarding claim 1,
	Amsler discloses an apparatus for lifting a mattress, (Amsler: Abstract “An apparatus for lifting a mattress”) said apparatus comprising:(a) a generally rectangular ring shaped inflatable member with a generally constant cross section (Amsler: FIG. 1 (4) see also [0030] “It is presently preferred that such shape of the inflatable member 4 a generally rectangular shaped donut or a rectangular "life-boat" shaped tubular device with more or less flat upper and lower surfaces.”) configured to be disposed between a mattress (Amsler: FIG. 2 (2)) and a supporting structure of a bed (Amsler: FIG. 2 (6)) in an unsecured manner; (Amsler: [0032] “Such apparatus 10 further may include a semi smooth surface which serves to stabilize the inflatable member 4 in place between the mattress 2 and the box springs.” See FIG. 2 in how the member (4) is disposed between a mattress (2) and a box-spring (6) with no fasteners see [0036]) (b) an air pump (Amsler: FIG. 2 (12)) in fluid communication with said inflatable member, (Amsler: [0026] “A fluid communication means 8 is engageable at a first end thereof with the inflatable member 4 and an air pump 12 is engageable with a second end of the fluid communication means 8 for providing up to about 3 PSI of air for inflating the inflatable member 4.”) said air pump configured to inflate said inflatable member to a substantially uniform pressure throughout an entire perimeter of said inflatable member; (Amsler: FIG. 1 the pump (12) inflates the device (4) to a uniform pressure throughout the entire perimeter refer to [0026]) (c) a power supply in electrical communication with said air pump for providing power to operate said air pump; (Amsler: FIG. 1 (14) see also [0026] “A power means 14 is engageable with the air pump 12 for providing power to operate the air pump 12”) (d) a switch in electrical communication between said power supply and said air pump configured for activating and deactivating said air pump; (Amsler: [0026] “a switch means 16 is engageable between the power means 14 and the air pump 12 for activating and deactivating the air pump 12.”) and (e) a valve configured to control both inflation and deflation of said inflatable member. (Amsler: [0026] “A valve means 18 is disposed in one of the fluid communication means 8 and the air pump 12 for controlling inflation and deflation of the inflatable member 4.”)

Regarding claim 8,
	Amsler discloses the apparatus of claim 1, wherein said inflatable member further comprises a textured surface configured to keep said inflatable member in place between the mattress and the supporting structure. (Amsler: [0036] “The air bladder of the present invention is constructed using semi-smooth material that allows the mattress to be easily moved about on the inflated air bladder. The material also allows the inflated air bladder to be easily moved about on the box springs. There are no connectors of any kind between the mattress, the air bladder and the box springs.”)

Regarding claim 9,
	Amsler discloses the apparatus of claim 1, wherein said inflatable member further comprises an inflatable peripheral bulge disposed and configured to contact the mattress when inflated. (Amsler: FIG. 1 wherein the examiner interprets the top surface of (4) to be an inflatable peripheral bulge which is in contact with the mattress.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amsler in view of U.S. Publication No. 20050283911 issued to Roussy.

Regarding claim 2,
	Amsler discloses the apparatus of claim 1.
	Amsler does not appear to disclose wherein said switch is a reed switch.
However, Roussy discloses wherein said switch is a reed switch. (Roussy: FIG. 4 (36) see also [0033] of Roussy.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler by substituting a normal switch for that of a Reed switch as taught by Roussy since one of ordinary skill would have recognized the advantage of a Reed switch as a switch that uses little to no electrical power saving money in electricity costs while providing a remote way of activating a device with the use of a magnet in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 3,
	Amsler discloses the apparatus of claim 1.
	Amsler does not appear to disclose wherein said switch is a reed switch which is configured to be normally open.
	However, Roussy discloses wherein said switch is a reed switch which is configured to be normally open. (Roussy: FIG. 3 (36) see also [0033] the examiner notes that as long as a magnet is in proximity of the switch, the switch would otherwise be normally open. Furthermore any switch (including a light switch is configured to be open when in use.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler by substituting a normal switch for that of a Reed switch as taught by Roussy since one of ordinary skill would have recognized the advantage of a Reed switch as a switch that uses little to no electrical power saving money in electricity costs while providing a remote way of activating a device with the use of a magnet in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 4,
	The Amsler/Roussy combination discloses the apparatus of claim 2, further comprising a magnet, (Roussy: FIG. 3 (35)) and clip configured to receive the magnet in a position (Roussy: [0033] “The magnet 35 is mounted within and concentric with a bevel gear 32.” Wherein the bevel gear acts as a clip to maintain the magnet in a position proximal to reed switch (36)) so that a magnetic field of the magnet is applied to the reed switch. (Roussy: [0033] “The bevel gear 32 drives the lead screw, and the magnet 35 rotates with the rotation of the bevel gear 32 and the lead screw. Passage of the poles of the magnet 35 in proximity to the Reed switch 36 causes metal contacts in the Reed switch to open and close which generates a signal…” wherein the examiner notes that when the gear is activated, the rotation causes the poles (35) to be in proximal to the switch (36))
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler to include a magnet and a clip as taught by Roussy since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow the reed switch to be activated whenever a user desires with the use of magnets and a clip in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amsler in view of U.S. Publication No. 20040133978 issued to Fairchild.

Regarding claim 5,
	 Amsler discloses the apparatus of claim 1.
	Amsler does not appear to disclose wherein said switch is configured to be operated via a wirelessly connected remote control.
	However, Fairchild discloses wherein said switch is configured to be operated via a wirelessly connected remote control. (Fairchild: [0015] “However, it will be understood that the switch 38 can also be of a cordless type to remotely activate the air pump 33.” Wherein the examiner notes that a switch can be operated wirelessly if it is cordless, see also claims 4 and 7.)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler by substituting the existing switch for that of a remote control as taught by Fairchild since the substitution would have yielded the predictable result of having a device that is capable of being turned on from a distance without having to manually flip a switch in close proximity to the device.

Claims 6-7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amsler in view of U.S. Publication No. 20100117039 issued to Perrett.

Regarding claim 6,
	Amsler discloses the apparatus of claim 1.
	Amsler does not appear to disclose wherein the generally rectangular ring shaped inflatable member further comprises an inflatable cross member that bisects the ring shape of the inflatable member.
	However, Perrett discloses wherein the generally rectangular ring shaped inflatable member further comprises an inflatable cross member that bisects the ring shape of the inflatable member.
(Perrett: FIG. 9 (236) see also [0039] “A third inflatable cross member 236 interconnects the two longitudinal sections 230 at a position between their ends so that the resulting structure has a rectilinear figure of 8 shape.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler with an inflatable cross member that bisects the ring shape as taught by Perrett since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than provide additional support to the mattress by increasing the contact area when the ring shaped device is inflated in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 7,
	Amsler discloses the apparatus of claim 1.
	Amsler does not appear to disclose wherein the generally rectangular ring shaped inflatable member further comprises an inflatable cross member with a generally constant cross section that bisects the ring shape of the inflatable member.
	However, Perrett discloses wherein the generally rectangular ring shaped inflatable member further comprises an inflatable cross member with a generally constant cross section that bisects the ring shape of the inflatable member. (Perrett: FIG. 9 (236) see also [0039] “A third inflatable cross member 236 interconnects the two longitudinal sections 230 at a position between their ends so that the resulting structure has a rectilinear figure of 8 shape.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler with an inflatable cross member that bisects the ring shape as taught by Perrett since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than provide additional support to the mattress by increasing the contact area when the ring shaped device is inflated in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	Amsler discloses an apparatus for lifting a mattress, (Amsler: Abstract “An apparatus for lifting a mattress”) said apparatus comprising:(a) a generally rectangular ring shaped inflatable member with … a generally constant cross section (Amsler: FIG. 1 (4) see also [0030] “It is presently preferred that such shape of the inflatable member 4 a generally rectangular shaped donut or a rectangular "life-boat" shaped tubular device with more or less flat upper and lower surfaces.”) … configured to be disposed between a mattress (Amsler: FIG. 2 (2)) and a supporting structure of a bed (Amsler: FIG. 2 (6)) in an unsecured manner; (Amsler: [0032] “Such apparatus 10 further may include a semi smooth surface which serves to stabilize the inflatable member 4 in place between the mattress 2 and the box springs.” See FIG. 2 in how the member (4) is disposed between a mattress (2) and a box-spring (6) with no fasteners see [0036]) (b) an air pump (Amsler: FIG. 2 (12)) in fluid communication with said inflatable member, (Amsler: [0026] “A fluid communication means 8 is engageable at a first end thereof with the inflatable member 4 and an air pump 12 is engageable with a second end of the fluid communication means 8 for providing up to about 3 PSI of air for inflating the inflatable member 4.”) said air pump configured to inflate said inflatable member to a substantially uniform pressure throughout an entire perimeter of said inflatable member; (Amsler: FIG. 1 the pump (12) inflates the device (4) to a uniform pressure throughout the entire perimeter refer to [0026]) (c) a power supply in electrical communication with said air pump for providing power to operate said air pump; (Amsler: FIG. 1 (14) see also [0026] “A power means 14 is engageable with the air pump 12 for providing power to operate the air pump 12”) (d) a switch in electrical communication between said power supply and said air pump configured for activating and deactivating said air pump; (Amsler: [0026] “a switch means 16 is engageable between the power means 14 and the air pump 12 for activating and deactivating the air pump 12.”) and (e) a valve configured to control both inflation and deflation of said inflatable member. (Amsler: [0026] “A valve means 18 is disposed in one of the fluid communication means 8 and the air pump 12 for controlling inflation and deflation of the inflatable member 4.”)
	Amsler does not appear to disclose an inflatable cross member with a generally constant cross section that bisects the ring shape of the inflatable member.
	However, Perrett discloses wherein the generally rectangular ring shaped inflatable member further comprises an inflatable cross member that bisects the ring shape of the inflatable member.
(Perrett: FIG. 9 (236) see also [0039] “A third inflatable cross member 236 interconnects the two longitudinal sections 230 at a position between their ends so that the resulting structure has a rectilinear figure of 8 shape.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler with an inflatable cross member that bisects the ring shape as taught by Perrett since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than provide additional support to the mattress by increasing the contact area when the ring shaped device is inflated in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
	The Amsler/Perrett combination discloses the apparatus of claim 14, wherein said inflatable member further comprises an inflatable peripheral bulge disposed and configured to contact the mattress when inflated. (Amsler: FIG. 1 wherein the examiner interprets the top surface of (4) to be an inflatable peripheral bulge which is in contact with the mattress.)

Regarding claim 16,
	 The Amsler/Perrett combination discloses the apparatus of claim 14.
	Amsler does not appear to disclose wherein the inflatable member comprises at least two generally rectangular ring shaped inflatable members in fluid communication with each other, and wherein the at least two generally rectangular ring shaped inflatable members are disposed in a stacked orientation.
	However, Perrett discloses wherein the inflatable member comprises at least two generally rectangular ring shaped inflatable members in fluid communication with each other, and wherein the at least two generally rectangular ring shaped inflatable members are disposed in a stacked orientation.  (Perrett: FIG. 9 (232, 234, 236) are all stacked on top of one another and see [0040] “The longitudinal sections 230 and the cross members 232, 234, 236 are interconnected internally by means of ports (not shown) to allow air (or other pressurized fluid) to flow through the whole structure from a single inflation point.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler by adding another bladder of the same shape both which are in fluid communication with one another as taught by Perrett since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow the mattress of Amsler to be raised in a higher position so as to facilitate the placing of bed sheets on the mattress without much effort in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 17,
	 The Amsler/Perrett combination discloses the apparatus of claim 14, wherein said inflatable member further comprises an inflatable peripheral bulge disposed and configured to contact the mattress when inflated, (Amsler: FIG. 1 wherein the examiner interprets the top surface of (4) to be an inflatable peripheral bulge which is in contact with the mattress.) and wherein the inflatable member comprises at least two generally rectangular ring shaped inflatable members in fluid communication with each other, and wherein the at least two generally rectangular ring shaped inflatable members are disposed in a stacked orientation. (Perrett: FIG. 9 (232, 234, 236) are all stacked on top of one another and see [0040] “The longitudinal sections 230 and the cross members 232, 234, 236 are interconnected internally by means of ports (not shown) to allow air (or other pressurized fluid) to flow through the whole structure from a single inflation point.”)
	Amsler does not appear to disclose and wherein the inflatable member comprises at least two generally rectangular ring shaped inflatable members in fluid communication with each other, and wherein the at least two generally rectangular ring shaped inflatable members are disposed in a stacked orientation.
	However, Perrett discloses and wherein the inflatable member comprises at least two generally rectangular ring shaped inflatable members in fluid communication with each other, and wherein the at least two generally rectangular ring shaped inflatable members are disposed in a stacked orientation. (Perrett: FIG. 9 (232, 234, 236) are all stacked on top of one another and see [0040] “The longitudinal sections 230 and the cross members 232, 234, 236 are interconnected internally by means of ports (not shown) to allow air (or other pressurized fluid) to flow through the whole structure from a single inflation point.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler by adding another bladder of the same shape both which are in fluid communication with one another as taught by Perrett since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow the mattress of Amsler to be raised in a higher position so as to facilitate the placing of bed sheets on the mattress without much effort in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amsler in view of U.S. Publication No. 20110083280 issued to Davis.

Regarding claim 10,
	Amsler discloses the apparatus of claim 1.
	Amsler does not appear to disclose wherein the inflatable member comprises at least two generally rectangular ring shaped inflatable members in fluid communication with each other, and wherein the at least two generally rectangular ring shaped inflatable members are disposed in a stacked orientation.
	However, Davis discloses wherein the inflatable member comprises at least two generally rectangular ring shaped inflatable members (Davis: FIG. 1 (3) the inflatable mattresses (3) have a ring like perimeter.) in fluid communication with each other, (Davis: [0014] “The present invention provides, in its broadest aspects, a unidirectional valve arranged in air flow communication between each of a first inflatable mattress and a second inflatable so as to allow for the selective inflation/deflation of one mattress with respect to the other mattress.”) and wherein the at least two generally rectangular ring shaped inflatable members are disposed in a stacked orientation. (Davis: FIG. 1 (3) see how the mattresses (3) are in a stacked orientation)
	It would have been obvious for one having ordinary skill in the art to modify the device of Amsler by adding another bladder of the same shape both which are in fluid communication with one another as taught by Davis since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow the mattress of Amsler to be raised in a higher position so as to facilitate the placing of bed sheets on the mattress without much effort in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 11,
	 The Amsler/Davis combination discloses the apparatus of claim 10, wherein the at least two generally rectangular ring shaped inflatable members are connected in fluid communication via at least one one-way valve. (Davis: FIG. 1A (10))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673